^   OFFICE   OF THEAITORNEY         GENERALOFTEXAS
                               AUSTIN
GCNAISG MANN
*-oc*-
                                                  3   W’




    hutin,
      Texas
    Koaorbbk
    &&a~
               TONt.   &buahamp,
               to the eo?eraor
                                   Jr.




                                                   8upgortlRg rtil-
                                         t&e ed6tunoe or opporlag
                                         ubmitting lllr proor br *iii-
                                       0 aoabrt or rooogaise the
                            0-d       to an intW6rt ln~ ttb3 FW4rd
                            lna e ha8 bsen marlted  by you, ~8 ~111
                            to rdrlrs the Governor vith reapat to
                            aada or the revard Bastes aa rarpeatr